Citation Nr: 1340681	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-03 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran who is the appellant in this case, served on active duty from May 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2011, the Veteran testified in a Videoconference hearing before the undersigned Veterans Law Judge.

In May 2013, the Board remanded this matter to the RO for additional development.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the May 2013 Board Remand is included in the Duties to Notify and Assist section below.

This appeal was processed using VA's Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013); 38 USCA § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are multiple injuries incurred in action and are considered as one disability ratable at 60 percent or more.

2.  The weight of the competent and probative evidence of record demonstrates that the Veteran's service-connected disabilities alone are not of such nature and severity as to prevent him from securing or following any substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the September 2011 Board Videoconference hearing, the individual presiding over a hearing (in this case, the undersigned Veterans Law Judge) must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  In this case, entitlement to a TDIU was identified as an issue at the Board hearing.  Information was elicited from the Veteran by the undersigned and his representative concerning his work history as well as the impact of his service-connected disabilities on his ability to work.  Sources of evidence relevant in this regard were discussed during this process.  As noted, the matter was then remanded by the Board (in October 2011, November 2012, and May 2013) to further develop the appeal.  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to initial adjudication in an August 2008 letter.  This notification complied with the VCAA notice requirements of identifying the evidence necessary to substantiate a claim for TDIU, and the relative duties of VA and the claimant to obtain evidence.  See Hurd v. West, 13 Vet. App. 449 (2000) (Court recognized that a TDIU claim was a form of increased rating claim by applying increased rating effective date regulatory provisions to a TDIU claim).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, identified VA and private treatment records, and the Veteran's statements, to include his testimony during the September 2011 Board hearing.  The Veteran has not indicated he is in receipt of disability benefits from the Social Security Administration (SSA).

The RO arranged for numerous VA examinations in to assess the severity of the service-connected disabilities.  Particularly, pursuant to the November 2012 and May 2013 Board decisions, the issue was remanded to obtain a medical opinion addressing the matter of whether the Veteran's service-connected disabilities render him unemployable and an addendum opinion, respectively.  The January 2013 VA general and audiology examinations, including March 2013 and June 2013 addendum opinions provided by the January 2013 VA examiner, taken together, are found to be adequate for rating purposes of the issue decided in this decision.  The examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity and effects of the Veteran's service-connected disabilities and also on the effect of his disabilities on the ability to work.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); see also Stegall, 11 Vet. App. at 268.  In addition, the Veteran has not alleged that the examinations are inadequate to decide the current TDIU claim; as such, they are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).

Hence, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

TDIU Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  In Moore, 1 Vet. App. at 359, the United States Court of Appeals for Veterans Claims (Court) noted that the following standard has been announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.
38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2012).  Hence, a TDIU may be awarded on either a schedular basis or an extraschedular basis.  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board has reviewed all of the evidence in the Veteran's claims file located in VBMS with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

TDIU Analysis

In this case, the Veteran contends that he is unable to maintain employment due to his service connected disabilities.  In the September 2008 TDIU form, the Veteran reported that he was unable to work due to his service connected disabilities, specifically, his service connected right shoulder and cervical spine disabilities.  In a November 2010 VA orthopedic examination, the VA examiner opined that the Veteran's right shoulder disability had significant effects on the Veteran's occupation, but did not opine whether it rendered him unemployable.

The record reflects that the Veteran dropped out of school in the eighth grade and began working as a teenager.  His employment history prior to active duty included mechanic, farm work, and repairman.  His military occupation was a light truck driver.  Post-service employment history includes 35 years in civil service on Kelly Air Force Base as a systems manager.  The Veteran retired in 1985 (at approximately age 59) due to eligibility by age or duration of work, and is not actively pursuing employment.

The Veteran has six service-connected disabilities: residuals of gunshot wound to the right shoulder (right shoulder GSW), rated as 40 percent disabling; right shoulder degenerative joint disease (DJD), rated as 10 percent disabling prior to January 28, 2013 and 20 percent disabling thereafter; cervical spine disability, rated as 10 percent disabling; a left knee disability, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 0 percent disabling (noncompensable).  Prior to January 28, 2013, the combined rating disability rating is 60 percent.  From January 28, 2013, forward, the combined rating disability rating is 70 percent.

The Board first finds that for the entire appeal period, the Veteran's service-connected disabilities meet the schedular criteria for consideration of TDIU as there is one disability rated at least 60 percent disabling.  38 C.F.R. § 4.16(a).  The record reflects that the Veteran engaged in combat with the enemy during active service as the Form DD-214 reveals that the Veteran was awarded a Purple Heart.  Here, the six, service-connected disabilities are considered multiple injuries incurred in action and together, they are one disability rated at 60 percent disabling.  Id.

After a review of all the evidence, the Board concludes that the weight of the evidence demonstrates that a TDIU is not warranted for the period on appeal as the weight of the evidence is against a finding that the Veteran is unable to secure (obtain) or follow (maintain) substantially gainful employment due to his service-connected disabilities.  The evidence weighing against the claim for a TDIU is a January 2013 general VA examination afforded to the Veteran pursuant to the November 2012 Board Remand.  At that time, the examiner accurately identified the Veteran's service-connected disabilities.  After a comprehensive examination and review of the claims file, the examiner opined that the Veteran's service connected-conditions prevent him from securing or following a substantially gainful occupation and that the conditions are likely to be permanently disabling.  In his rationale, the VA examiner explained that the Veteran had functional impairment for physical employment attributable to the service-connected right shoulder GSW, right shoulder DJD cervical spine disability, and left knee disability; however, he also concluded that the Veteran has no functional impairment for sedentary employment attributable to the service-connected conditions, contradicting his medical opinion that the service connected conditions prevent the Veteran from securing or following a substantially gainful occupation.  Here, the examiner's conclusion indicates that the Veteran would be capable of sedentary employment.  Indeed, in his March 2013 addendum medical opinion, the examiner explained that the Veteran is able to be seated for a prolonged time without any difficulties.  The Veteran was able to sit down for the 90 minute examination without interruption and without complaints from his service-connected conditions.

In addition, the Veteran underwent a VA audiology examination in January 2013, just three days after the general examination.  There, after conducting a complete audiology examination, the VA audiologist opined that the Veteran's hearing loss impacted the ability to work.  She explained that the Veteran has difficulty hearing and understanding others, and that the Veteran's hearing loss likely results in decreased speech understanding during daily activities.  The VA audiologist therefore concluded that the Veteran would be disqualified from any occupation that required normal hearing sensitivity as a condition of employment.  The VA examiner who conducted the January 2013 general VA examination did not address this opinion in his March 2013 addendum opinion.

To assist in resolving the inconsistencies in the January 2013 examination reports, to include the March 2013 addendum opinion, the Board again remanded the matter in May 2013.  Again, the VA examiner who conducted the January 2013 general VA examination provided an addendum medical opinion in June 2013.  He clarified that while the service-connected right shoulder gunshot wound and DJD, cervical spine disability, and left knee disability would render the Veteran unable to obtain or retain substantially gainful physical employment, those disabilities would not render the Veteran unable to obtain or retain substantially gainful sedentary employment.  In the rationale, the VA examiner explained that the Veteran was able to be seated for a prolonged time without difficulties, including during the 90-minute examination without complaints due to the service-connected conditions.

The Board does note that the VA audiologist indicated that the Veteran's hearing loss would cause difficulty hearing speech and understanding others.  Following a review of the claims folder, the VA examiner who conducted January 2013 general examination clarified in the June 2013 addendum that while the service-connected hearing loss impacts the Veteran's ability to hear and understand others due to decreased speech understanding, which would disqualify him from any occupation that requires normal hearing as a condition of employment, the examiner further explained that the Veteran can perform a sedentary job that does not require a normal hearing status or interaction with people, or does not involve work in a noisy environment.  In a brief rationale, the examiner noted that the Veteran was able to communicate without difficulties during the January 2013 general VA examination.

The evidence in favor of the Veteran's claim for a TDIU includes the Veteran's multiple statements asserting his belief that he is unemployable due to his service-connected disabilities.  One of the Board's principal responsibilities is to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  While the Board has considered the Veteran's subjective reports that a TDIU is warranted, the objective medical evidence does not reveal clinical support for his contentions and provides highly probative evidence against this claim, outweighing the Veteran's statements.

Moreover, the Board is placing greater probative weight upon the opinions rendered by the January 2013 VA examiners.  Specifically, the Board is particularly persuaded to assign great probative weight to these medical opinions because the VA examiners had the entire claims file for review and provided rationale, albeit brief, for the conclusions that were based on the evidence of record.

The Board finds that the weight of the competent, credible and probative evidence, does not demonstrate that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  The Board has considered the Veteran's statements regarding his claim of a TDIU and finds that they are outweighed by the competent and probative VA medical opinions.  The record does indicate significant problems with the Veteran's service-connected disabilities, as evidenced by the combined 60 percent disability evaluation (prior to January 28, 2013), and 70 percent disability evaluation (from January 28, 2013, forward).  A TDIU is granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  A disability rating in itself is recognition that the impairment makes it difficult to obtain or retain employment, but the fundamental question regarding entitlement to a TDIU is whether the Veteran is capable of performing the physical and/or mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.  While the Veteran's service-connected disabilities resulted in occupational impairment, they are not shown to prevent all forms of employment, to include sedentary employment.  The sole fact that he is unemployed, or has difficulty obtaining employment, or is unable to obtain or retain substantially gainful physical employment is not sufficient.  Here, the Veteran dropped out of school in grade eight to pursue employment opportunities; however, he was also able to maintain employment as a systems manager for 35 years post service regardless of his level of education.  The weight of evidence of record does not demonstrate that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation, to include sedentary employment even when considering his level of education and previous work experience and, as such, a TDIU is not warranted.

For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for a TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A TDIU is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


